Citation Nr: 1228405	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemangioblastoma, claimed as a result of exposure to herbicides, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for clear cell renal cell carcinoma, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


REMAND

The Board finds that further development is necessary before the Board decides this appeal.

The Board notes that the Veteran underwent surgery in July 2003 to remove the hemangioblastoma at the Louisiana State University Medical Center (LSUMC).  Although the VA treatment records from that time period refer to this surgery, the medical records from LSUMC are not of record.  In an August 2003 written statement, the Veteran appears to believe that his treating VAMC had records of this procedure.  In light of this potential inconsistency, the Board finds that further development to obtain the LSUMC records is in order.

Further, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of both files reveals that the Veteran reported in a December 2003 written submission that he receives Social Security disability benefits from the Social Security Administration (SSA).  The record does not reflect that either the adjudicatory documents for the grant of those benefits or the treatment records procured by the SSA have been requested.  The record suggests that the Veteran began receiving SSA benefits in 2003, at the same time he underwent brain surgery, suggesting that the documents are potentially relevant to the Veteran's appeal.  Thus, records from that agency should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran claims that his brain tumor and kidney cancer are etiologically related to his exposure to herbicides while serving in Vietnam.  His representative submitted written argument in November 2011 indicating that it has been proven that hemangioblastomas found in the central nervous system have been aggravated by contaminants contained in Agent Orange.  He cited a study in support of the statement, but he did not provide a copy of the study.  The Board has printed a copy of the study cited by the representative and notes that it does not support the Veteran's claim.  Therefore, the Board finds that the Veteran and his representative should be requested to submit or adequately identify any scientific evidence supporting the proposition that either of the disabilities at issue is etiologically related to the Veteran's exposure to herbicides in service.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including records pertaining to the Veteran's surgery in September 2003 at Louisiana State University Medical Center (LSUMC).  

2.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based.

3.  The RO or the AMC should request the Veteran and his representative to submit any scientific evidence supporting the proposition that exposure to herbicides can cause renal cell carcinoma and hemangioblastoma or to provide sufficient identifying information for the RO or the AMC to obtain the evidence on his behalf.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

